Citation Nr: 1434671	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  08-30 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for a low back disability, claimed as secondary to service-connected right fibula fracture residuals has been received .

2.  Entitlement to service connection for a low back disability, variously diagnosed as lumbosacral strain, spinal stenosis, degenerative joint disease, and spondylosis, claimed as secondary to  service-connected right fibula fracture residuals..  

3.  Entitlement to service connection for an acquired psychiatric disorder claimed as a  nervous condition, to include anxiety, and generalized anxiety disorder, claimed as secondary to service-connected right fibula fracture residuals

4.  Entitlement to a rating in excess of 10 percent for service-connected residuals of a right fibula fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran served on active duty from July 1974 to October 1975.  

A claim for service connection for a low back disability, to include as secondary to the service-connected right fibula disability, was previously denied by the RO in August 1988.  The RO's determination was confirmed by Board decisions issued in April 1990 and October 1998 which also denied service connection for a low back disability as secondary to the service-connected residual right fibula disability.  Although notified of the denial of his claim, the Veteran did not request reconsideration of the Board decisions or appeal the decisions to the United States Court of Appeals (Court). 

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2006 rating decision in which the RO continued a 10 percent rating for the service-connected residual right fibula disability and denied service connection for a nervous condition as secondary to the service-connected residual right fibula disability.  In July 2006, the Veteran filed a notice of disagreement (NOD) as to the denial of both claims.  A statement of the case (SOC) was issued in July 2008, and the Veteran subsequently filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2008.  

This appeal also arose  from a November 2007 rating decision in which the RO denied the Veteran's petition to reopen the claim for service connection for a low back disability as secondary to the service-connected right fibula disability.  In July 2008, the Veteran filed an NOD as to the denial of his claim.  An October 2009 SOC was issued in November 2009, and the Veteran subsequently filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2009.  

As regards characterization of the claims on appeal, with respect to the low back disability claim, it is noted that   the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and  in view of the Board's favorable decision on the request to reopen-the  Board has characterized this appeal as to the low back as encompassing the first and second  matters set forth on the title page.  

Also as noted on the title page, the Veteran is seeking service connection for a nervous condition as secondary to his service-connected residual right fibula disability.  However, given the other psychiatric diagnosis of record - anxiety and generalized anxiety disorder - the Board has more broadly characterized the claim for an acquired psychiatric disorder, to include a nervous condition, anxiety, and generalized anxiety disorder, which is consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In April 2014, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is associated with the Virtual VA claims file.  

In this regard, the Board notes that the Veteran also has a paperless claims file contained on Virtual VA and the Veterans Benefits Management System (VBMS), which are highly secured electronic repositories that are used to store and review documents involved in the claims process.  A review of the Virtual VA claims file reveals a transcript of the April 2014  Board hearing, VA examination reports dated September 2013 and February 2014, and VA treatment records dated from March 2010 to September 2013.  It appears that the VA treatment records located on Virtual VA were considered by the agency of original jurisdiction (AOJ) in the March 2014 statements of the case.  The remainder of the documents in the paperless files are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The Board's decision addressing the request to reopen the claim for service connection for a low back disability is set forth below.  The claims for service connection for a low back disability and an acquired psychiatric disorder, on the merits, as well as the claim for an increased rating for service-connected residuals of a right fibula disability are addressed in the remand  following the order; those matters are being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Most recently, in an October 1998 decision, the Board denied  service connection for a low back disability as secondary to service-connected residuals of right fibula fracture.  

3.  The Veteran was notified of the denial in October 1998, but he did not request reconsideration of the decision or appeal the decision to the Court.

4.  Evidence associated with the claims file since the Board's  October 1998 denial of, includes new evidence that relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The October 1998 decision in which the Board denied service connection for a low back disability as secondary to service-connected residuals of right fibula fracture is final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  As pertinent evidence received since the October 1998 denial is new and material, the criteria for reopening the claim for service connection for a low back disability as secondary to service-connected residuals of right fibula fracture are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONs

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the Veteran's request to reopen the claim for service connection for a low back disability, the Board finds that all notification and development action needed to render a fair decision on this aspect of the appeal has been accomplished.  


In April 1990, the Board denied the Veteran's claim of entitlement to service connection for a low back disability-then  to include degenerative arthritis of the lumbar spine-as , secondary to service-connected residual right fibula fracture.    The denial was based on a finding that, while the evidence showed the Veteran had a diagnosis of degenerative arthritis of the lumbar spine, there was no objective evidence showing any etiologic relationship between the service-connected residual right fibula disability and the low back disability.  The Veteran was notified of this denial in a letter later that month.  The Veteran did not request reconsideration of the April 1990 decision or appeal that decision to the Court.  

The Veteran sought to reopen his claim for a low back disability in January 1992 and his petition to reopen the claim was granted in a December 1992 decision, although the RO denied service connection for a back disability, on the merits.  The Veteran appealed,  and, in October 1998, the Board denied service connection for low back disability, as secondary to the service-connected residuals right fibula fracture.   The bases for the Board's denial were that, because there was no credible medical evidence showing an etiological link between the current back disability and the residual right fibula disability, the current back disability was not proximately due to, the result of, or aggravated by the service-connected residual right fibula disability.  The Veteran was notified of this denial in a letter later that month.  The Veteran did not request reconsideration of the October 1998 decision or appeal that decision to the Court.  Accordingly, the October 1998 Board decision is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

However, under pertinent legal authority, VA may reopen and review a claim that has previously been denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The Veteran sought to reopen his previously denied claim in August 2000, but his petition to reopen the back claim was denied in a March 2001 rating decision.  

This appeal arose  from a request to reopen the previously denied back claim filed in June 2007.  Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law , "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the Board's October 1998 Board decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Pertinent evidence added to the claims file since the October 1998 Board decision includes VA outpatient treatment records which document continued complaints of low back pain, VA examination reports dated April 2006 and September 2007, and the transcript of the Veteran's April 2014  Board hearing.  

Particularly pertinent to the reopening question, the VA spine examination reports show the Veteran's low back disability has variously been diagnosed as chronic lumbosacral strain and lumbar spine spondylosis without lower extremity radiculopathy.  See VA examination reports dated April 2006 and September 2007.  The April 2006 VA examiner opined that the Veteran's chronic lumbosacral strain is most likely caused by his right fibula fracture.
 
The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for a low back disability.  

At the time of the October 1998 Board decision, there was no competent evidence relating the Veteran's current low back disability to his service-connected right fibula disability.  However, the above-cited evidence includes a positive nexus opinion relating the Veteran's lumbar spine disability to his service-connected right fibula disability.  

This this evidence is "new" in that it was not before agency decision makers at the time of the October 1998 final Board denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, the Board finds that that opinion is "material" in that it addresses the element of whether there is a relationship  evidence relating the current lumbar spine disability to his service-connected right fibula disability.  Hence, while not definitive, as explained in the remand below, this evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection for a low back disability.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a low back disability are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.



ORDER

As new and material evidence to reopen the claim for service connection for a low back disability has been received, to this limited extent, the appeal as to this matter is granted.


REMAND

The Board finds that further action in connection with the matters remaining on appeal is warranted.

As for the low back claim, as discussed above, the Board is reopening the Veteran's claim for service connection for a low back disability as secondary to the service-connected residual right fibula disability; however, the Board's review of the claims file reveals that further action on the reopened claim is warranted.

The Veteran was afforded a VA spine examination in April 2006 and September 2007.  As noted, the April 2006 VA examiner opined that the Veteran's chronic lumbosacral strain is most likely caused by his right fibula fracture, while the September 2007 VA examiner opined that the Veteran's low back disability is not caused by or a result of his service-connected residual right fibula disability.  

While the VA opinions are considered competent medical evidence, both opinions are deemed inadequate for the following reasons.  While the April 2006 VA examiner provided a positive nexus opinion regarding the relationship between the Veteran's low back disability and his service-connected residual right fibula disability, the examiner did not provide a rationale in support of his conclusion.  Likewise, while the September 2007 VA examiner provided a negative nexus opinion regarding whether the low back disability is caused by the residual right fibula disability, he did not address whether the low back disability is aggravated by the residual right fibula disability.  

Given the foregoing, the April 2006 and September 2007 VA opinions are inadequate, thereby necessitating a remand to obtain a new opinion that adequately addresses whether the Veteran's current low back disability is secondary to, to include aggravated by, his service-connected residual right fibula fracture.  

The Veteran is seeking entitlement to service connection for an acquired psychiatric disorder, claimed as a nervous condition as secondary to the service-connected right fibula fracture.  At the April 2014 hearing, the Veteran, though his representative, also asserted that he experienced nervousness and anxiety during service as a result of an incident when he was exposed to toxic gas and powder in Germany.  In this regard, the Veteran's representative indicated that the Veteran may have been diagnosed with neurosis during service.  

Despite the testimony provided at the April 2014 hearing, the service treatment records (STRs), including the October 1975 separation examination report, do not document any complaints, findings or diagnosis of a psychiatric nature, to include a "nervous condition."  Post-service treatment records show the Veteran has sought treatment for nervousness and depression since 1979 and has been variously diagnosed with passive-aggressive personality disorder with anxiety and depression, anxiety, dysthymic disorder, and schizoaffective disorder.  See VA treatment records dated December 1979, January 1989, January 1997, April 2000, and June 2005.  VA treatment records dated from May 2011 to September 2013 also reflect that generalized anxiety disorder is listed on the Veteran's active problem list.  

The Veteran was afforded a VA mental disorders examination in April 2014.  At the outset, the Board notes that the VA examiner did not render a diagnosis of a current psychiatric disability.  Instead, the April 2014 VA examiner only opined that "the current mental condition is less likely than not due to the service-connected right fibula facture."  In making this determination, the VA examiner stated there is no noted relationship between "any of the Veteran's reported psychiatric symptoms and his leg condition," further noting that the leg condition is considered minimally disabling with no residual symptoms.  

While the April 2014 VA opinion is considered competent medical evidence, the opinion is deemed inadequate because the examiner did not provide a diagnosis of a current psychiatric disability (despite the varying psychiatric diagnoses of record) and did not address whether any currently manifested psychiatric disability is aggravated by the service-connected residual right fibula disability.  

Given the foregoing, the Board finds that a remand is necessary to obtain an additional medical examination and opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made).  

Hence, the AOJ should arrange for the Veteran to undergo VA mental disorders examination, by an appropriate psychiatrist or psychologist, at a VA medical facility.  The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013). Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the AOJ should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

The Veteran is also seeking an increased rating for his service-connected residuals of right fibula fracture, which is currently rated 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5262.  

Review of the record reveals the Veteran's first and only VA examination in conjunction with this claim was afforded in April 2006.  Given that more than eight years have passed since that examination, the Board finds that a more contemporaneous examination, with appropriate findings, is needed to properly evaluate the current severity of the Veteran's service-connected residual right fibula fracture.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).  Accordingly, the AOJ should arrange for the Veteran to undergo VA joints examination, by an appropriate physician, at a VA medical facility.  

The Veteran is again reminded that failure to report to any scheduled examination(s), without good cause, may well result in denial of his claim(s).  See 38 C.F.R. § 3.655(a),(b) (2013).  

Prior to seeking the examinations and opinions requested in this remand, to ensure that the record before the examiner(s) is complete, and that all due process requirements are met, the AOJ should undertake appropriate action to ensure that all outstanding, pertinent records are associated with the claims file.  

As for VA records, the Veteran receives treatment for his claimed disabilities through the VA Medical Center (VAMC) in Harlingen, Texas, and its inclusive outpatient clinics.  The most recent treatment records contained in the claims file, including the electronic record, are dated through September 2013.  Therefore, while on remand, any treatment records from such VA facility dated from September 2013 to the present should be obtained for consideration in the Veteran's appeal.  

The  AOJ should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims remaining on appeal, explaining that he  has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).  

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.

Accordingly, these matters are hereby  REMANDED for the following action:

1. Obtain any outstanding VA records of evaluation, treatment, or surgery for the Veteran from the VAMC in Harlingen, Texas (and associated facilities, dated since September 2013.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal that are not currently of record. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide this claim within the one-year period).

3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159 (2013).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.


4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA mental disorders examination, by an appropriate psychologist or psychiatrist, at a VA medical facility.  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include psychological testing, if necessary) should be accomplished (with all results made available to the requesting individual prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all current psychiatric disability(ies).  

Then, with respect to each such diagnosed disability, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e.,  a 50 percent or greater probability) that the disability had its onset in or is otherwise medically-related to service, to include the events reported by the Veteran that occurred therein.  

If not, the examiner should also indicate whether it is  at least as likely as not that the disability (a) was caused or (b) is aggravated by service-connected residuals of right ankle fracture.

All examination findings, along with complete rationale for the conclusions reached, must be provided. 

4.  After all available records and/or responses from each contacted entity are associated with the claims file, arrange for the Veteran to undergo VA joints examination, by an appropriate physician, at a VA medical facility.  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should describe all residual symptoms/impairment associated with the service-connected r right fibula fracture, including a statement as to whether the service-connected disability is manifested by or results in functional limitations involving the Veteran's right knee and ankle.  

If so, the he examiner should conduct range of motion testing of the right knee and ankle (expressed in degrees) and render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the right knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins. 

In addition, considering the Veteran's medical history and assertions in light of the current examination findings, the examiner must indicate whether, and to what extent, the Veteran experiences likely functional loss of the right knee and ankle due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

The examiner should also indicate whether there is any lateral instability and/or recurrent subluxation in the right knee or ankle.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate, or severe. 

All examination findings, along with complete rationale for the conclusions reached, must be provided.

5.  Thereafter, return the claims file to the VA examiner who conducted the September 2007 VA spine examination.  The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the examiner, and the examiner should note review of the file and remand .  

If the September 2007 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion. 

The examiner should provide an opinion, consistent with sound medical judgment, as to whether it is t at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's current lumbar spine disability (a) was caused, or (b) is aggravated by his service-connected residual right fibula fracture.

All examination findings (if any), along with complete rationale for the conclusions reached, must be provided.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims remaining on appeal in light of all pertinent evidence and legal authority. 

8.  If the benefits sought on appeal remain denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


